Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Jesup & Lamont Inc.s Subsidiary Files Arbitration Against Penson Financial Services LONGWOOD, Fla., Jan 15, 2009 /PRNewswire-FirstCall/ Jesup & Lamont Inc. (Amex: JLI- News ), the parent company of Empire Financial Group, Inc. (Empire), announced today that Empire has filed a $25 million arbitration claim against one of its clearing brokers, Penson Financial Services, Inc., a NASDAQ listed company, its CEO, Phil Pendergraft, its President, Daniel Son and its Chairman, Roger Engemoen. Empires causes of action include extortion, civil theft, conspiracy, tortuous interference with contractual relationships and aiding and abetting breach of fiduciary duty. The claims relate to the assistance
